DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matzig et al (US 2004/0012144 A1).

Regarding Claim 1, Matzig discloses a sheet processing apparatus, i.e., banknote accepting machine (100) as illustrated in figures 1a and 1b, comprising: 

a storage unit (130, 131) that stores therein a sheet group (EN1, EN2) consisting of a plurality of the sheets transported by the transport unit (122); and 
a control unit (140), wherein: 
the plurality of sheets include a first sheet (BN1) to which value is given, and a second sheet (TK1) to which identification information for identifying the sheet group is given in advance, as mentioned in paragraphs 45-47, mentioning separation cards (TK, TK1, TK2, TK’, TK”), and 
the control unit (140) controls the transport unit (120) based on a recognition result by the recognition unit (112) such that the transport unit (120) transports at least one of the plurality of sheets recognized as the first sheet (BN1) to be received by the storage unit (130, 131) and at least one of the plurality of sheets recognized as the second sheet (TK1) into the storage unit (130, 131), as mentioned at paragraphs 23, 24 and 44.

Regarding Claim 2, Matzig discloses, wherein the control unit (140) performs predetermined processing on the storage unit at least after the second sheet is stored in the storage unit, as mentioned at paragraph 26, i.e., first sentence, “[s]heet material that was not recognizable during the check by control device 140 or caused problems, e.g., 

Regarding Claim 4, Matzig discloses, wherein the predetermined processing includes processing of partitioning between the first sheet (BN1-BN12) and the second sheet (BN1-BN12), i.e., placing a separator card (TK1, TK1’, TK2, TK2’, TK2’’) between one sheet (BN1-BN12) as illustrated in figure 4. 

Regarding Claim 5, Matzig discloses, wherein the control unit (140) controls the transport unit (120) such that the second sheet (TK1, TK1’, TK2, TK2’, TK”) is disposed at least at an uppermost position or a lowermost position of the sheet group (E1, E2) in the storage unit (130, 131), as mentioned at paragraph 33, last sentence, and as illustrated in figure 4, for example.

Regarding Claim 6, Matzig discloses, further comprising: a supplying unit (160) as mentioned at paragraphs 30 and 31 and as illustrated in figure 1a, that holds a plurality of the second sheets, i.e., separator sheets (TK1, TK1’, TK2, TK2’, TK2’’) and supplies the plurality of second sheets (TK1, TK1’, TK2, TK2’, TK2’’) one by one to the transport unit (120).  

Regarding Claim 7, Matzig discloses further comprising: an inlet unit, i.e., input unit (110), as mentioned at paragraph 23 and as illustrated at figures 1a and 1b, through which the second sheet (TK3) is supplied from an outside of the sheet processing apparatus (100) to the transport unit (120). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matzig et al (US 2004/0012144 A1) in view of Ireland et al (US 2005/0086140 A1).

Regarding Claim 3, Matzig teaches the system as described above.

Regarding Claim 3, Matzig teaches wherein the storage unit (130, 131) has an opening through which the sheet transported by the transport unit (120) is put in the storage unit (130, 131).

Regarding Claim 3, Matzig does not expressly teach the predetermined processing performed by the control unit includes processing of sealing the opening. 



Regarding Claim 3, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided the predetermined processing performed by the control unit includes processing of sealing the opening, i.e., a bag and bag sealing heads, as taught by Ireland, in Matzig’s sheet processing apparatus, for the purpose of storing the banknotes and their separator cards in a sealed bag, which is an alternative storage means to a cassette.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matzig et al (US 2004/0012144 A1) in view of Otsuka (US 2014/0303772 A1).

Regarding Claim(s) 8 and 10, Matzig teaches the system as described above.

Regarding Claim 8, Matzig does not expressly teach wherein the control unit outputs to the outside, an information set in which sheet group information on the sheet group stored in the storage unit is associated with the identification information for identifying the sheet group. 

wherein the control unit (47), as mentioned at paragraphs 24, i.e., “by a controlling unit (not drawn) of the banknotes sorter, the counting classification processing mode or bundling processing mode is set” and paragraph 30, and as illustrated in figure 4, outputs to the outside, i.e., to database server (53), an information set, as mentioned in paragraphs 41 and 42, in which sheet group information on the sheet group stored in the storage unit, i.e., stackers (28a-33a), is associated with the identification information for identifying the sheet group, as mentioned at paragraph 51, which states as follows. 

[0051] When the processing of all reject banknotes is finished in this way, database server 53 performs the counting addition start operation. By doing this, the data registered in database server 53 is added for each account number using the header card number as a key and the counting value is calculated.

Regarding Claim 8, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided wherein the control unit outputs to the outside, an information set in which sheet group information on the sheet group stored in the storage unit is associated with the identification information for identifying the sheet group, as taught by Otsuka, in Matzig’s sheet processing apparatus, for the purpose of verifying information regarding the banknotes in a group to be processed, thus enabling tracking of said banknote group.

Regarding Claim 10, Matzig does not expressly teach a sheet processing server, comprising: an input unit in which the information set output from a first processing apparatus being the sheet processing apparatus according to claim 8 is input, and a server control unit that associates the information set with user information on a user of the first processing apparatus. 

Regarding Claim 10, Matzig does not expressly teach, but Otsuka teaches a sheet processing server, i.e., database server (53), as illustrated in figures 4 and 6 and as mentioned at paragraphs 34-51,  comprising: an input unit, i.e., processor/discriminator (15), bar code reader (45) and standby station (51), as mentioned at paragraphs 33-37, in which the information set output from a first processing apparatus (1) as illustrated in figures 1, 4 and 6, being the sheet processing apparatus according to claim 8,  is input, and a server control unit, i.e., database server (53), that associates the information set with user information on a user of the first processing apparatus (1), i.e., the operator as mentioned at paragraph 37, which states as follows. 
“[0037] Standby station 51 reads the header card number by bar code reader 51a, inputs the account number (the bar code may be used), slip sum, and number of paying-in banknotes, transmits the data to database server 53, and inputs the operator number”.

Regarding Claim 10, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided a sheet processing server, comprising: an input unit in which the information set output from a first processing apparatus being the sheet processing apparatus according to claim 8 is input, and a server control unit that associates the information set with user information on a user of the first processing apparatus, as taught by Otsuka, in .

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matzig et al (US 2004/0012144 A1) in view of Jacomet et al (US 2015/0097027 A1).

Regarding Claim(s) 8 and 9, Matzig teaches the system as described above.

Regarding Claim 8, Matzig does not expressly teach wherein the control unit outputs to the outside, an information set in which sheet group information on the sheet group stored in the storage unit is associated with the identification information for identifying the sheet group. 

Regarding Claim 8, Matzig does not expressly teach, but Jacomet teaches wherein the control unit (121, 421), as illustrated in figure 2-4, 12 and 14, outputs to the outside, i.e., to an external database and server, as mentioned at paragraph 30, third sentence, i.e, “alternatively or additionally, the bill acceptor stores the recorded data into an internal…or external…database” and paragraph 30, fifth sentence, i.e., “the data can be ascertained locally at the gaming device or at a remote computing device (e.g., a computer station, a server) that is in communication with the gaming device via a network”, an information set, i.e., “the recorded data”, as mentioned in paragraph 30, first and second sentences, in which sheet group information on the sheet group stored in the storage unit, i.e., the “container” which has a memory device, as mentioned at paragraph 30, second sentence, is associated with the identification information for identifying the sheet group, as mentioned at paragraph 30, fourth sentence, which states as follows.  

“The data retrieved from the notes is then associated with the container directly or with an asset number of the container (e.g., match and register the serial numbers of the collected notes to the asset number of the container)”.

Paragraph 30 recites in its entirety as follows, noting that the last two sentences mention associating the asset number and sheet/banknote information with deposit information.

[0030] In response to the challenges above, the embodiments of the present invention employ a bill acceptor that incorporates data reading in order to capture data from an inserted sheet of sheet material, including serial number data, denomination data, count data, series data, and other useful data. The bill acceptor then stores the recorded data onto a memory device (e.g., a radio-frequency identification ("RFID") chip, a solid state memory component, a hard drive, a magnetic tag, or other memory storage component) coupled to a container that accepts the deposit (e.g., one or more sheets inserted into the bill validator). Alternatively or additionally, the bill acceptor stores the recorded data into an internal (e.g., for a casino, a local casino management system; for a financial institution, a financial institution management system) or an external (e.g., for a casino, a financial institution management system; for a casino or a financial institution, an auditor or accountant's management system) database. The data retrieved from the notes is then associated with the container directly or with an asset number of the container (e.g., match and register the serial numbers of the collected notes to the asset number of the container). The data can be ascertained locally at the gaming device or at a remote computing device (e.g., a computer station, a server) that is in communication with the gaming device via a network. In addition to storing the data to a local memory device, the data can also be transmitted over the network to a management system or other software database for storage and processing. In some configurations, the data retrieved from the notes is associated with deposit information, which can include, for example, the number of sheets N in a deposit (e.g., the insertion of a group of one or more notes in sheet-accepting device 100), the total currency value of the deposit, and information associating the deposit to a single commercial transaction or a particular recipient. In certain configurations, for example, the deposit information is associated with asset information about a sheet-accepting device 100 at which the deposit was made.




Regarding Claim 8, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided wherein the control unit outputs to the outside, an information set in which sheet group information on the sheet group stored in the storage unit is associated with the identification information for identifying the sheet group, as taught by Jacomet, in Matzig’s sheet processing apparatus, for the purpose of verifying information regarding the banknotes in a group to be processed, thus enabling tracking of said banknote group.

Regarding Claim 9, Matzig does not expressly teach wherein the information set includes apparatus information on the sheet processing apparatus.

Regarding Claim 9, Matzig does not expressly teach, but Jacomet teaches wherein the information set includes apparatus information on the sheet processing apparatus, as mentioned at paragraph 74, third sentence, i.e., “the particular header card H is associated with the at least one of the particular container 113 and the sheet-accepting device 100 to which the particular container was coupled”.

Regarding Claim 9, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided wherein the information set includes apparatus information on the sheet processing apparatus, as taught by Jacomet, in .

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matzig et al (US 2004/0012144 A1) in view of Otsuka (US 2014/0303772 A1) and further in view of Jacomet et al (US 2015/0097027 A1).

Regarding Claim(s) 11-12, Matzig teaches the system as described above.

Regarding Claim 11, Matzig does not expressly teach further comprising: a memory unit that stores therein correspondence between the identification information of the second sheet and the user information in advance, wherein the server control unit associates the information set with the user information obtained from the correspondence according to the identification information. 

Regarding Claim 11, Matzig does not expressly teach, but Jacomet teaches further comprising: a memory unit, i.e., an external database and server, as mentioned at paragraph 30, third sentence, i.e, “alternatively or additionally, the bill acceptor stores the recorded data into an internal…or external…database” and paragraph 30, fifth sentence, i.e., “the data can be ascertained locally at the gaming device or at a remote computing device (e.g., a computer station, a server) that is in communication with the gaming device via a network”, that stores therein correspondence between the identification information of the second sheet and the user information, as taught by Otzuka, in advance, as mentioned at paragraph 30, fourth sentence, i.e., “[t]he data retrieved from the notes is then associated with the container (e.g., match and register the serial numbers of the collected notes to the asset number of the container)” for example, wherein the server control unit (221) associates the information set with the user information obtained from the correspondence according to the identification information, as illustrated in figure 9, noting step (S413), “compare detected information with read information” and as mentioned at paragraphs 68, 69 and 70, as illustrated in figure 10, noting steps (S501-S505), as mentioned in paragraph 69,  and figure 13b, noting steps (S713-S719), as mentioned at paragraphs 75 and 76. Note that other processing is also performed by docking stations (300), as illustrated in figure 4, and as mentioned at paragraph 51, for example.

Regarding Claim 11, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided a memory unit that stores therein correspondence between the identification information of the second sheet and the user information in advance, wherein the server control unit associates the information set with the user information obtained from the correspondence according to the identification information, as taught by Jacomet, in Matzig’s sheet processing apparatus, for the purpose of verifying information regarding the banknotes in a group to be processed, thus enabling tracking of said banknote group.

Regarding Claim 12, see rejection of Claims 9, 10 and 11, above.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matzig et al (US 2004/0012144 A1) in view of Otsuka (US 2014/0303772 A1) and further in view of Haycock (US 6,065,672).

Regarding Claim 13, Matzig teaches the system as described above.

Regarding Claim 13, see rejection of Claims 8 and 10, above.

Regarding Claim 13, Matzig does not expressly teach a sheet processing system, comprising: a first processing apparatus that is the sheet processing apparatus according to claim 8; a sheet processing server: and a second processing apparatus, wherein the sheet processing server, comprising: an input unit in which the information set output from the first processing apparatus is input; a server control unit that associates the information set with user information on a user of the first processing apparatus, and the sheet group information on the sheet group at least includes money amount information of the sheet group, the second processing apparatus obtains the money amount information and the identification information by processing the sheet group processed by the first processing apparatus, and the server control unit of the sheet processing server or a control unit of the second processing apparatus compares the identification information obtained by the first processing apparatus with the identification information obtained by the second processing apparatus and compares the sheet group information obtained by the first processing apparatus with the sheet group information obtained by the second processing apparatus. 

Regarding Claim 13, Matzig does not expressly teach, but Otsuka teaches a sheet processing server, i.e., database server (53), as illustrated in figures 4 and 6 and as mentioned at paragraphs 34-51,  comprising: an input unit, i.e., processor/discriminator (15), bar code reader (45) and standby station (51), as mentioned at paragraphs 33-37, in which the information set output from a first processing apparatus (1) as illustrated in figures 1, 4 and 6, being the sheet processing apparatus according to claim 8,  is input, and a server control unit, i.e., database server (53), that associates the information set with user information on a user of the first processing apparatus (1), i.e., the operator as mentioned at paragraph 37, reproduced above. 

Regarding Claim 13, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided a sheet processing server, comprising: an input unit in which the information set output from a first processing apparatus being the sheet processing apparatus according to claim 8 is input, and a server control unit that associates the information set with user information on a user of the first processing apparatus, as taught by Otsuka, in Matzig’s sheet processing apparatus, for the purpose of verifying information regarding 

Regarding Claim 13, Matzig does not expressly teach, but Otsuka teaches the sheet group information on the sheet group at least includes money amount information of the sheet group, as mentioned at paragraph 51, i.e., “[w]hen the processing of all reject banknotes is finished in this way, database server 53 performs the counting addition start operation” and “[b]y doing this, the data registered in database server 53 is added for each account number using the header card number as a key and the counting value is calculated”.

Regarding Claim 13, it would have been obvious to one of ordinary skill in the art to have provided information such as money amount information of the sheet group from the information obtained from the sheets of the sheet group, as taught by Otsuka, in Matzig’s sheet processing system, as such information is important for accounting and reconciliation of financial accounts attached to said sheet group.  

Regarding Claim 13, Matzig does not expressly teach, but Haycock teaches a first processing apparatus, i.e., ATM (55), as mentioned at col. 6, lines 38-43 and 51-56 and as illustrated at figure 3, and a second processing apparatus, i.e., high speed currency processing machines (200), as illustrated in figure 4 and as mentioned at col. 8, lines 12-17, 
the sheet group information on the sheet group at least includes money amount information of the sheet group, as taught by Otsuka, the second processing apparatus (200), located at processing facility (80), as illustrated in figure 1 and as mentioned at col. 7, lines 12-19, obtains the money amount information and the identification information by processing the sheet group processed by the first processing apparatus (55), and the server control unit, i.e., the “central data bank”, as referred to at col. 7, lines 47-51, of the sheet processing server or a control unit of the second processing apparatus compares the identification information obtained by the first processing apparatus with the identification information obtained by the second processing apparatus and compares the sheet group information obtained by the first processing apparatus with the sheet group information obtained by the second processing apparatus (200), as mentioned at col. 7, lines 47-52, i.e., “[a]t various points throughout the process above, for example at the official processing facility and commercial processing facility, note history data on individual notes is uploaded from cassette smart cards 110 into a central data bank” and “[i]nformation on each individually identified note can then be compared and updated”. 

Regarding Claim 13, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided a first processing apparatus and a second processing apparatus
the sheet group information on the sheet group at least includes money amount information of the sheet group, as taught by Otsuka, the second processing apparatus obtains the money amount information and the identification information by processing the sheet group processed by the first processing apparatus and the server control unit of the sheet processing server or a control unit of the second processing apparatus compares the identification information obtained by the first processing apparatus with the identification information obtained by the second processing apparatus and compares the sheet group information obtained by the first processing apparatus with the sheet group information obtained by the second processing apparatus, as taught by Haycock, in Matzig’s sheet processing apparatus, for the purpose of verifying information regarding the banknotes in a group to be processed, thus enabling tracking of said banknote group and its distribution history.  See, for example, col. 8, lines 1-17.

Note that Haycock also teaches at col. 3, lines 14 and 15, “[t]he note can further be identified at a specific ATM for distribution or a specific bank teller’s drawer”, noting that circulation history of each banknote is collected, as mentioned at col. 3, lines 2-13, and stored on storage in the form of smart card (110), as mentioned at col. 6, lines 26-37.  See also col. 7, lines 63-67, which states “note history on this counterfeit bill could be traced back to a very specific receipt location, for example, a particular deposit in an ATM 50, and this information could be used in tracking down the original source of the counterfeiting”.
Conclusion


Demmeler ‘217 is cited as teaching another sheet processing apparatus, as illustrated in figures 6a-6c.

Jones ‘366 is cited as teaching use of separator cards as mentioned at paragraph 627 with servers mentioned at paragraph 290 with first processing apparatus, i.e., ATM#1 and ATM#2, as illustrated in figure 14, and second processing apparatus, i.e., recyclers (MT-14) and (RC1, RC2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


December 2, 2021